Citation Nr: 1504100	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-08 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina




THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to June 1967.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  

The case was originally before the Board on appeal from a July 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied entitlement to TDIU.  In May 2010, the Board remanded the matter for additional development.  A March 2012 Board decision denied the Veteran's appeal of that determination.  The Veteran appealed that decision to the Court.  In July 2012, the Secretary moved (unilaterally) to vacate and remand the Board's March 2012 decision, and the Court issued an August 2012 Order remanding the matter for compliance with the instructions in the Secretary's Motion.  In October 2012, March 2013, August 2013, December 2013, and September 2014, the Board remanded the matter for further development.

The previous Board decisions and remands were by a Veterans Law Judge other than the undersigned.  The case has been reassigned to the undersigned..  The Veteran's file is now in the jurisdiction of the Winston-Salem, North Carolina, RO.


FINDING OF FACT

The Veteran's service-connected disabilities (posttraumatic stress disorder (PTSD), rated 70 percent; residuals of a right ankle fracture, rated 20 percent; and residuals, of third degree burns right hand index and little fingers with small areas fourth and fifth digits, rated 0 percent) are rated 80 percent, combined; they are shown to render him incapable of maintaining regular substantially gainful employment.





CONCLUSION OF LAW

The schedular requirements for TDIU are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology will be considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities include PTSD, rated 70 percent; residuals of a right ankle fracture, rated 20 percent; and residuals of third degree burns right hand index and little fingers with small areas fourth and fifth digits, rated 0 percent.  He has a single disability rated at 70 percent.  Thus, the schedular requirements for a TDIU rating are met.  The question remaining is whether those  service-connected disabilities (alone) render him incapable of participating in a substantially gainful occupation.

The record reflects (based on his reports) that the Veteran has a high school education with one year of college coursework in business administration; that he has worked as certified electrician; and that he established entitlement to Social Security disability benefits (based on non-service-connected disabilities) in 1997. 

Regarding the Veteran's service-connected physical disabilities, on March 2013 VA general medicine examination, the examiner opined that the Veteran's right hand scars disability had no functional impact on either physical or sedentary employment.  However, the examiner noted substantial functional impairment due to service-connected right ankle disability, as the Veteran had difficulty using stairs and could only ambulate 75 yards before stopping.  The examiner indicated that this disability would not affect sedentary employment.  The Board finds that this examination is probative evidence that the Veteran's service-connected right ankle disability precludes substantially gainful physical employment.  Consequently, the question remaining is whether the Veteran's PTSD, whether singly or in combination with his service-connected physical disabilities, precludes substantially gainful sedentary employment.  

On May 2008 VA psychiatric examination, the examiner opined that the Veteran's PTSD symptoms would make any form of employment "problematic."

On July 2011 VA psychiatric examination, the examiner opined that it was difficult to assess how the Veteran's PTSD symptoms would affect his employability, but that "if he were physically able to work," the Veteran's "PTSD would not keep him from gainful employment."

In a September 2011 VA medical opinion (provided without examination of the Veteran), the provider opined that the Veteran's PTSD symptoms cause mild to moderate occupational functioning overall, with specific impairment likely in his ability to establish and maintain effective work relationships and to work efficiently and accurately.  The examiner also opined that the PTSD symptoms might cause increased tardiness and absences from work.  Without consideration of any physical disabilities, the examiner opined that the Veteran "would likely function best in environments that allowed him to work independently and on highly structured tasks."  

On December 2012 VA psychiatric examination, the examiner opined that the Veteran's psychiatric symptoms would cause mild to moderate impairment in occupational functioning, that would not, alone, preclude substantially gainful employment, "particularly in an environment that allowed for him to work relatively independently and on highly structured tasks given his history of success in such a work environment," such as his prior (physical) work as an electrician.  

On May 2013 VA psychiatric examination, the examiner opined that it was "less likely than not" that the Veteran was unemployable due to service-connected disabilities, "particularly in an environment that allowed for him to work relatively independently."  

While several of the VA psychiatric examiners' reports are, on their face, negative opinions with respect to TDIU, the Board finds that the narrative content, when considered in light of the Veteran's service-connected physical disabilities, education, training, and prior work experience, is not probative evidence weighing against the Veteran's claim.  For example, the July 2011 opinion indicates that the Veteran's PTSD would not preclude physical employment, but, as the Board has already noted, such employment is precluded by his service-connected right ankle disability.  Additionally, the September 2011, December 2012, and May 2013 opinions, taken together, indicate that the Veteran would theoretically be able to work in structured environments where he could work independently (as he had in past employment as an electrician).  However, when the Veteran's past education, training, and experience (limited primarily to work as an electrician, which his service-connected physical disabilities now preclude) are considered, the Board finds that those opinions do not constitute probative evidence that the Veteran's service-connected disabilities do not preclude actual substantially gainful employment.  Said another way, the opinions do not identify any types of sedentary employment that remain feasible despite the Veteran's limited education, lack of experience in other than physically demanding forms of employment, and need to work in structured, independent environments.  Thus, the Board finds that the July 2011, September 2011, December 2012, and May 2013 opinions do not weigh persuasively against his claim.  

The only other relevant VA opinion as to employability, provided in May 2008, notes that the Veteran's service-connected disabilities would render employment "problematic," which the Board interprets as evidence in favor of the Veteran's claim.  Therefore, the Board finds that the overall evidence of record supports the Veteran's claim for TDIU.  Resolving any remaining reasonable doubt regarding the degree of disability/impairment in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that a TDIU rating is warranted.


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


